DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, method claims 1-8, in the reply filed on May 03, 2022 is acknowledged.  Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 concludes with “selectively etching and removing the silicon oxide film from the silicon oxide film and the undoped silicon film.”
Although this language does appear in paragraph [0008] of the specification, the process described in the specification, as understood by the examiner, does not remove “the silicon oxide film from the silicon oxide film”.  Rather, the specification describes removing a silicon oxide film from a silicon layer.
Claims 2-8 are rejected as they do not remedy the indefiniteness of claim 1 from which they depend.
For the sake of compact prosecution this claim will be examined as if it read: selectively etching and removing the silicon oxide film from the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2006/0046428 as filed by Baiocco et al. (hereinafter, Baiocco).

Regarding claim 1, Baiocco teach forming a doped silicon oxide film 20L/20H (see FIG. 3I).  Baiocco teaches the oxide is formed by oxidizing a phosphorus-doped silicon film 14L (see, for example [0065[ and [0071]).  Baiocco teaches the substrate also comprises an undoped silicon film 11 (see [0060] and FIG. 3E).  Baiocco teaches the phosphorus-doped silicon film 14L is exposed to a surface of the substrate (see, for example, FIOG. 3H).  Baiocco teaches selectively etching and removing the silicon oxide film  (see, for example FIG. 3J and [0067] .

Regarding claim 2, Baiocco teaches the phosphorus-doped silicon film is immediately adjacent the undoped silicon film in the substrate (see FIG. 3E-3J).

Regarding claims 3 and 6, Baiocco teaches forming the silicon oxide film by supplying oxygen and heating the substrate (see, for example, [0065]).

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2012/0236467 filed by Kang et al. (hereinafter, Kang).

Kang teach forming a doped silicon oxide film 690.  Kang teaches the oxide is formed by oxidizing a phosphorus-doped silicon film (see FIG. 6A and [0149]).  Kang teaches the substrate also comprises an undoped silicon film 11 (see [0060] and FIG. 3E).  Kang teaches the phosphorus-doped silicon film 14L is exposed to a surface of the substrate (see, for example, FIOG. 3H).  Kang teaches selectively etching and removing the silicon oxide film  (see, for example FIG. 3J and [0067] .

Regarding claim 2, Kang teaches the phosphorus-doped silicon film is immediately adjacent the undoped silicon film in the substrate (see FIG. 3E-3J).

Regarding claims 3 and 6, Kang teaches forming the silicon oxide film by supplying oxygen and heating the substrate (see, for example, [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baiocco as applied above to claim 1.
Baiocco does not explicitly teach the concentration of the phosphorus dopant.  
However, Baiocco does teach the concentration of the dopant should be high .  The selection of process parameters such as concentration would have been obvious to one skilled in the art as the oxidation rate is known to be dependent upon the  concentration of dopant and therefore the dopant concentration is considered to be a cause effective variable for which optimization is obvious.1  Furthermore, concentration limitations are obvious absent a showing of criticality.2 
"Normally, it is to be expected that a change in 	temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability 	to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality... 	More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

See MPEP 2144.05 IIB.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied above to claim 1.
Kang does not explicitly teach the concentration of the phosphorus dopant.
The selection of process parameters such as concentration would have been obvious to one skilled in the art as the oxidation rate is known to be dependent upon the  concentration of dopant and therefore the dopant concentration is considered to be a cause effective variable for which optimization is obvious.
  Furthermore, concentration limitations are obvious absent a showing of criticality.
"Normally, it is to be expected that a change in 	temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability 	to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality... 	More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

See MPEP 2144.05 IIB.

Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with resolution of 35 USC 112 issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0236467 (Kang et al.) discloses oxidizing a doped silicon layer and then etching the silicon oxide from the doped silicon (see claim 33).  Kang does not teach the substrate also includes undoped silicon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Aller 105 USPQ 233, 255 (CCPA 1955).See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
        
        2 Akzo v. E.I. du Pont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987).